Case 2:20-cv-00702-BJR Document1 Filed 05/11/20 Page 1 of 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT

for the

Western District of Washington

AUSTIN RICHARDSON

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

THE HERTZ CORPORATION

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

New See Newer New Nowe Nee Nee eee Ne Noe ee eee ee ee ee”

Division

Case No.

 

(to be filled in by the Clerk’s Office)

Jury Trial: (check one) lv lYes [_]No

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Austin Richardson

 

119 177th Street E

 

Spanaway, Pierce

 

Washington 98387

 

253 737-3406

 

austintysd@gmail.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (ifknown). Attach additional pages if needed.

Page | of 6
Case 2:20-cv-00702-BJR Document 1 Filed 05/11/20 Page 2 of 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1

 

 

 

 

 

Name The Hertz Corporation
Job or Title (if mown)

Street Address 3150 south 160th Street
City and County Sea Tac, King

State and Zip Code Washington 98188
Telephone Number (206) 277-2312

 

E-mail Address (if known)

 

Defendant No. 2

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

 

 

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

 

 

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 6
Case 2:20-cv-00702-BJR Document 1 Filed 05/11/20 Page 3 of 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination
C. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

 

 

Name The Hertz Corporation
Street Address 3150 South 160th Street
City and County Sea Tac King
State and Zip Code Washington 98188
Telephone Number (206) 277-2312

I. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

[| Age Discrimination in Employment Act.of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

[ Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

=

Other federal law (specify the federal law):

 

NI

Relevant state law (specify, if known):
RCW 49.60

 

LJ

Relevant city or county law (specify, if known):

 

Page 3 of 6
Case 2:20-cv-00702-BJR Document1 Filed 05/11/20 Page 4 of 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Ti.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

LINUUNUO

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Other acts (specify): | Harrassment

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the

federal employment discrimination statutes.)

It is my best recollection that the alleged discriminatory acts occurred on date(s)

2018-2019

 

I believe that defendant(s) (check one):

LI
Iv]

HOOUUOUNS

is/are still committing these acts against me.

is/are not still committing these acts against me.

Defendant(s) discriminated against me based on my (check all that apply and explain):

race

 

color

 

gender/sex

 

religion

 

national origin

 

age (year of birth) (only when asserting a claim of age discrimination.)

disability or perceived disability (specify disability)

 

The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6
Case 2:20-cv-00702-BJR Document1 Filed 05/11/20 Page 5 of 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

| was hired hired by the hertz Corporation in October of 2015. Beginning in 2018 when the company
Hired hired a new manager, | was targeted in the workplace due to my race. | was harrassed and | was
watched more than other employees. Other employees were allowed to do things that | could not do. |
was sent home for my attire because | did not have a name tag on which | had not been wearing it
because it was not enforced in the past. II was treated unfairly compared to how other employees were
treated. | was called a liar because | went home sick and | was told that | was faking my illness. | was
retaliated against because | reported inappropriate behavior of my manager because he was being
hostile towards me. The next day | was written up.

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

Exhaustion of Federal Administrative Remedies

 

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

B. The Equal Employment Opportunity Commission (check one):

[| has not issued a Notice of Right to Sue letter.
issued a Notice of Right to Sue letter, which I received on (date) 02/27/2020

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

[] 60 days or more have elapsed.
[ less than 60 days have elapsed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 6
Case 2:20-cv-00702-BJR Document1 Filed 05/11/20 Page 6 of 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

General damages for Emotional distress in an amount to be proven at Trial, Special Damages for Medical
treatment including but not limited to psychological counseling services: Actual Damages under RCW 49.60, Lost
wages/back pay in an amount to be proven at trial: Prejudgment Interest in an amount to be proven at trial, Lost
fringe benefits in an amount to be proven at trial and punitive damages where allowed in an amount to be proven
at trial.t

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 05/08/2020

Signature of Plaintiff /s/ Austin Richardson
Printed Name of Plaintiff Austin Richardson

 

 

 

 

 

 

 

 

 

 

B. For Attorneys

Date of signing:
/ Bi

Signature of Attorney cli). . Oe
Printed Name of Attorney Vicky J. f urfie
Bar Number 24192
Name of Law Firm Currie Law Office
Street Address 732 Pacific Avenue
State and Zip Code Washington 98402
Telephone Number (253) 588-9922
E-mail Address currielawfirm@gmail.com

 

Page 6 of 6
 

2 18686 WM ‘KemeuedS
yseq 300115 YIZLIL — GLb
uospseyoly unsny

OEE waaotawa Auinnisioddo wWwnoa Nv
OOS BSN FiVAld HOd ALTIVNSd ee
SSaNISNG WioWddo

LOOL-FOL86 VM SILLvaS
00” SLLINS "SNNGAY LSHId 606
ONIDTNG 391340 Twusdad
BOO LOMILSid Divas
- NOISSIAINOD ALINNLHOddO INSIWAO Ida WADE

i
_—
oO
Mw
o
Do
O
oO
oO
N
on
a
a
LO
oO
TC
&
i
a
_
Cc
oO
Ee
5
oO
oO
Q
o
a)
fe
N
oO
~~
oO
go
>
ing
oO
N

ozot 12 gaseLei a¢0090 3
907 LOO $ roves siz

Case 2

 

 

 
